DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Summary
2.    This is responsive to the claims filed on 9/25/20.
3.    Claims 1 - 20 are pending.
4.    The drawings filed on 9/25/20 has been noted.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 9489801 (Crivelli) 
7.	Regarding claim 1, Crivelli teach the invention substantially as disclosed:

claim 1 of the present application
claim 11 of U.S. Patent No. 9489801 (Crivelli)
1. A gaming system comprising: 
at least one display device; 
a payment acceptor; 
at least one input device; 
at least one processor; 


and at least one memory device which stores a plurality of instructions, which when executed by the at least one processor, cause the at least one processor to: 

responsive to a physical item being received via the payment acceptor, modify a credit balance based, at least in part, on a monetary value associated with the received physical item, and following a determination of a final first game outcome for a completed play of a game associated with a first player and following a display, by the at least one display device, of the final first game outcome for the completed play of the game associated with the first player: 

enable, via the at least one input device, a second, different player to make at least one input to place a wager in association with the final first game outcome, the credit balance being decreasable based on the wager, and responsive to the at least one input to place the wager being received: determine a second game outcome, wherein said second game outcome is based, at least in part, on the final first game outcome, cause the at least one display device to display the second game outcome, wherein the displayed second game outcome includes at least a portion of the final first game outcome, determine any award associated with the displayed second game outcome, and cause the at least one display device to display any determined award associated with the displayed second game outcome, the credit Response to Office Action of December 17, 2019balance being increasable based on any determined award associated with the displayed second game outcome
11. A gaming system controller comprising: 


a processor; 


and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to: 


(a) cause a display to a first player, via a first interface at a first gaming machine, of a play of a wagering game; (b) determine an initial game outcome for the play of the wagering game; (c) cause a display to the first player, via the first interface of the first gaming machine, of the determined initial game outcome; and (d) if the determined initial game outcome is a losing game outcome, thereafter: 




(i) enabling a second, different player, via a second interface of a second, different gaming machine, to place a wager on a final game outcome of the play of the wagering game, (ii) cause a display to the second player, via the second interface of the second gaming machine, the final game outcome, wherein the displayed final game outcome is at least partially based on the initial game outcome and the displayed final game outcome includes at least a portion of the displayed initial game outcome, and (iii) cause an award based on the final game outcome to be provided to the second player, wherein a credit balance associated with the second player is increasable based on the award, and said credit balance associated with the second player is increasable via an acceptor of a physical item which indicates a monetary value, and decreasable via a cashout device configured to receive an input to cause an initiation of a payout associated with the credit balance.

8.	Claims 2 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 and 12 - 20 of Crivelli (US 9489801). Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.



Claim Rejections - 35 USC § 101
9.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
10.	Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
11.	Step 1: 
Claims 1 – 14 are directed to a machine, which is one of the statutory categories of invention.
Claims 15 - 20 are directed to a process, which is one of the statutory categories of invention.
12.	Step 2A: 
13.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
14.	Claim 1 is exemplary: 
 	“A gaming system comprising: at least one display device; a payment acceptor; at least one input device; at least one processor; and at least one memory device which stores a plurality of instructions, which when executed by the at least one processor, cause the at least one processor to: responsive to a physical item being received via the payment acceptor, modify a credit balance based, at least in part, on a monetary value associated with the received physical item, and following a determination of a final first game outcome for a completed play of a game associated with a first player and following a display, by the at least one display device, of the final first game outcome for the completed play of the game associated with the first player: enable, via the at least one input device, a second, different player to make at least one input to place a wager in association with the final first game outcome, the credit balance being decreasable based on the wager, and responsive to the at least one input to place the wager being received: determine a second game outcome, wherein said second game outcome is based, at least in part, on the final first game outcome, cause the at least one display device to display the second game outcome, wherein the displayed second game outcome includes at least a portion of the final first game outcome, determine any award associated with the displayed second game outcome, and cause the at least one display device to display any determined award associated with the displayed second game outcome, the credit Response to Office Action of December 17, 2019balance being increasable based on any determined award associated with the displayed second game outcome”.

15.	The underlined portion of claim 1 represent the abstract idea. Independent claims 8 and 15 include substantially the same abstract idea as claim 1. The limitations of dependent claims 2 – 7, 9 – 14 and 16 - 20 merely further define the abstract idea and are not significantly more than the abstract idea.
16.	The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk)).
At least a certain method of organizing human activities (e.g. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
17.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as a gaming system comprising: at least one display device; a payment acceptor; at least one input device; at least one processor; and at least one memory device which stores a plurality of instructions,.
As a gaming system comprising: at least one display device; a payment acceptor; at least one input device; at least one processor; and at least one memory device which stores a plurality of instructions,  in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
18.	Step 2B: 
19.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
20.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with a gaming system comprising: at least one display device; a payment acceptor; at least one input device; at least one processor; and at least one memory device which stores a plurality of instructions. 
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
21.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
22.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker2 (US 20040082384, FIG. 2 and paragraphs 58 and 61), showing the conventionality of these additional elements.
23.	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
24.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
25.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
26.	For these reasons, the claims are not patent-eligible under 35 USC §101.


Claim Rejections - 35 USC § 103
27.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

28.	Claims 1, 2, 4 – 9, 11 – 16 and 18 – 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vann (US 20130260861/US provisional application US 61618983) and in view of Walker (US 20060073884)
29.	Regarding claims 1, 8 and 15, Vann discloses a gaming system comprising (abstract): 
at least one display device (FIG. 1, part 12); 
a payment acceptor (FIG. 1, part 22); 
at least one input device (FIG. 1, part 18); 
at least one processor (FIG. 2, part 30); and 
at least one memory device (i.e. part 32) which stores a plurality of instructions, which when executed by the at least one processor cause the at least one processor to (FIG. 2 and paragraph 32):
responsive to a physical item being received via the payment acceptor (i.e. bill validator 22), modify a credit balance (i.e. a credit balance associated with credit meter 54) based, at least in part, on a monetary value associated with the received physical item (paragraphs 37 and 85), and 
following a determination of a first game outcome for a play of a game associated with a first player and following a display, by the at least one display device, of the determined first game outcome for the play of the game associated with the first player (abstract and paragraph 10; display a randomly determined partial outcome of the wagering game to a first player): 
enable, via the at least one input device, a second, different player to make at least one input to place a wager (i.e. additional wager from a second player described in paragraph 70 and claim 23) in association with the displayed first game outcome, the credit balance being decreasable based on the wager (paragraphs 30, 70 and claim 23), and 
responsive to the at least one input to place the wager being received (paragraphs 70 and claim 23): 
determine a second game outcome (FIG. 7, part 514b), wherein said second game outcome is based, at least in part, on the displayed first game outcome (FIG. 6, part 534) (paragraphs 69 and 70; FIG. 6 and 7), 
cause the at least one display device to display the second game outcome, wherein the displayed second game outcome includes at least a portion of the displayed first game outcome (paragraphs 16, 69 and 70; FIG. 6 and 7; the second outcome being represented by a second plurality of symbols including the symbols of the portion of the first outcome), 
determine any award associated with the displayed second game outcome (paragraph 71; If at least one of the final outcomes is a winning outcome--e.g., includes a winning symbol combination or a bonus-triggering symbol combination along an active payline, an award associated with the winning outcome is conferred upon one or more of the players), and 
cause the at least one display device to display any determined award associated with the displayed second game outcome, the credit balance being increasable based on any determined award associated with the displayed second game outcome (paragraphs 37 and 71).  
Vann fails to explicitly disclose the following limitations:
(a first game outcome for a play of a game associated with a first player) is a final first game outcome for a completed play of a game associated with a first player
Walker teaches a final first game outcome for a completed play of a game associated with a first player (i.e. a completed play via a handle pull at a Wheel of Fortune slot machine described in paragraph 169) (paragraphs 148, 149 and 169; FIG. 5).
	Therefore, one ordinary skilled in the art at the time of the invention would have modified Vann in view of Walker to include the aforementioned method in order to increase the attractiveness and playability of such machines (e.g., slot machines, video poker machines, and/or other machines or games) in ways that attract and retain players (as described by Walker, paragraph 1).
30.	Regarding claims 2, 9 and 16, Vann fails to explicitly disclose the following limitations:
the final first game outcome is a losing game outcome. 
Walker teaches that the final first game outcome (i.e. the outcome of Cherry, Lemon, Bar as shown in FIG. 5) is a losing game outcome (paragraphs 148 and 149; FIG. 5).
Therefore, one ordinary skilled in the art at the time of the invention would have modified Vann in view of Walker to include the aforementioned method in order to increase the attractiveness and playability of such machines (e.g., slot machines, video poker machines, and/or other machines or games) in ways that attract and retain players (as described by Walker, paragraph 1).
31.	Regarding claims 4, 11 and 18, Vann discloses at least a first portion of any determined award associated with the displayed second game outcome is caused to be provided to the first player (paragraph 16; in response to at least one of the additional players electing to complete the portion of the first outcome, randomly determining a second outcome of the wagering game, the second outcome being represented by a second plurality of symbols including the symbols of the portion of the first outcome; and in response to at least one of the first and second outcomes includes the winning symbol combination, awarding to the first player at least a portion of an award associated with the winning symbol combination).  
32.	Regarding claims 5, 12 and 19, Vann discloses the portion of the final first game outcome (i.e. a first game outcome of the poker game described paragraphs 77 – 83) in included in the displayed second game outcome (i.e. a second game outcome of the poker game described paragraphs 77 – 83) includes at least one playing card from the final first game outcome (FIG. 8 and paragraphs 77 - 83).
33.      Regarding claims 6 and 13, Vann discloses the play of the game is selected from the group consisting of: a play of a slot game, a play of a poker game, a play of a blackjack game, a play of a keno game, a play of a baccarat game, and a play of a bingo game (paragraph 29; the gaming terminal is an electronic gaming terminal configured to play a video casino game, such as slots, keno, poker, blackjack, roulette, craps, etc.). 
34.	Regarding claims 7, 14 and 20, Vann discloses the first player (i.e. a first player on laptop computer 116A) is remote from the second player (i.e. a second player at Mandalay Rock Hotel) and remote from the at least one display device (i.e. the display device of gaming machine 112G) (FIG. 4 and paragraph 41).  
35.	Claims 3, 10 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vann (US 20130260861/US provisional application US 61618983) and in view of Walker (US 20060073884) and further in view of Muir (US 20070060254).
36.	Regarding claims 3, 10 and 17, the combination of Vann and Walker teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the losing game outcome is a near-miss losing game outcome.
Muir teaches that the losing game outcome is a near-miss losing game outcome (paragraph 6; In one example of a near miss, a gold bar is generated on a payline for each of the first two reels, but the gold bar is generated just above the payline for the third reel. In this example, the player missed achieving the highest award because the third and final symbol required for the jackpot award).
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Vann and Walker in view of Muir to include the aforementioned method in order to achieve the predictable result of enhanced player interest (i.e. by including a near miss gaming feature).

Conclusion
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715  

/KANG HU/Supervisory Patent Examiner, Art Unit 3715